DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
“a live-view imaging system configured to display” in claim 1;
“a target-acquisition system configured” in claim 1;
“a triangulation system configured to” in claims 1, 3, 12;
“a display system configured to display” in claim 1;
“the imaging system is configured” in claims 9-10;
“A system . . . configured” in claims 5-7;
“wherein the live-view imaging system is configured to allow” in claim 16;
“wherein the HMI system is configured” in claims 17, 18, and 20;
“a human-machine interface (HMI) system configured to display” in claim 23;
“information display region is configured to display” in claims 26-27;
“the mapping system is configured to display” in claim 28;
“a graphical user interface (GUI) configured to allow” in claim 29;
“a communications system operatively configured to communicate” in claim 33. 

 Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the 
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 11-13, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Atanassov et al (US 2014/0210950) in view of Lo et al (US 2016/0189361 in file).
	Regarding claim 1, Atanassov discloses a system, comprising: 
an imaging system that includes (Fig.2 imaging device 100): 
a live-view imaging system configured to display a live-view image of a scene to a user (Fig.2 and ¶¶5, 35 displaying real time object measurement to a user); 
a target-acquisition system configured so that the user can acquire a spatial location of a first target in the scene while viewing the live-view image (Fig.4 and ¶82 capturing a stereoscopic image of an object for the user selection).
Atanassov already discloses real time image display, but does not disclose a triangulation system configured to: 
allow the user to make the first target a triangulation target; 
allow the user to identify a datum target having a spatial location; and 
calculate a difference between the spatial locations of the datum target and the triangulation target; and 
a display system configured to display the difference in real time.
However, Lo teaches a triangulation system configured to: 
allow the user to make the first target a triangulation target (¶39 user selecting first target as triangulation target); 

calculate a difference between the spatial locations of the datum target and the triangulation target (Fig.2 and ¶47 calculating distance between datum and triangulation targets); and 
a display system configured to display the difference (Fig.2 and ¶47 step423 calculates the distance between first and second targets). 
It would have been obvious as to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Atanassov to incorporate the teachings of Lo and provide the advantage and capability of being able to computing the distance between two user designated points (¶39). 

Regarding claim 2, Lo in the combination teaches a target-acquisition mode and a triangulation mode and configured so that the user makes the first target the triangulation target by causing the imaging system to switch from the target-acquisition mode to the triangulation mode (Fig.2 and ¶¶39, 43 target-acquisition mode occurs when an image captured by the image capturing module 11 and triangulation mode occurs when user touches two targets). The motivation to combine is same as it is in claim 1.

Regarding claim 11, Atanassov in view of Lo teaches wherein the imaging system is a handheld imaging device containing each of the live-view imaging system, the target-acquisition system, the triangulation system, and the output device (Atanassov: Fig.2 and ¶¶35-36 electronic display as output device, image sensors 110 and 115 as target-acquisition system, and  The motivation to combine is same as it is in claim 1.

Regarding claim 12, Atanassov in view of Lo teaches a human-machine interface (HMI) system that includes a plurality of user-actuatable controls, wherein each of the live-view imaging system, the target-acquisition system, and triangulation system is configured so as to be user controlled via the user-actuatable controls (Atanassov: Fig.2 and ¶36 input keys for user interface to control live-view imaging and target-acquisition systems; Lo: Fig.5 and ¶39 user input module 12 for user control of the triangulation system). The motivation to combine is same as it is in claim 1.

Regarding claim 13, Lo in the combination teaches wherein the handheld imaging device includes a housing having an exterior (Atanassov: Fig.1 handheld imaging device with a housing), and the user-actuatable controls includes a plurality of buttons on the exterior of the housing (Lo: Fig.5 and ¶32 input module is a set of buttons). The motivation to combine is same as it is in claim 1.

Regarding claim 17, Lo in the combination teaches wherein the HMI system is configured so that the triangulation system is engaged in response to a first user-actuation of a first user-actuatable control of the plurality of user-actuatable controls, and, when the user engages the triangulation system by actuating the first user-actuated control, the triangulation system makes the first target the datum target (Fig.2 and ¶39 first user input of selecting first target engages triangulation system and also makes the first target a datum target, which estimates an actual distance between first and second targets based on triangulation system).

The motivation to combine is same as it is in claim 1.

Regarding claim 19, Lo in the combination teaches wherein the handheld imaging device includes a housing having an exterior, and the first user-actuated control is a hard button on the exterior of the housing (Lo: ¶32 input module 12 could be a set of buttons; Atanassov: Fig.1 handheld device with exterior). The motivation to combine is same as it is in claim 1.

Regarding claim 20, Lo in the combination teaches wherein the triangulation system is configured to calculate the difference between the spatial locations of the datum target and the triangulation target automatically after the target-acquisition system acquires the first target (Lo: Fig.2 and ¶47 triangulation between datum target, first input,  and triangulation target, second input, occurs automatically after first target acquisition). The motivation to combine is same as it is in claim 1.

Claims 14 are rejected under 35 U.S.C. 103 as being unpatentable over Atanassov et al (US 2014/0210950) in view of Lo et al (US 2016/0189361 in file) and Maryfield et al (US 2015/0355328).
	Regarding claim 14, Atanassov in the combination does not teach wherein the target-acquisition system includes a range finder that fires when the user releases one of the buttons.

It would have been obvious as to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Atanassov in the combination to incorporate the teachings of Maryfield and provide the advantage and capability of being able to display coordinates of a target (¶18). 

Allowable Subject Matter
Claims 3-10, 15-16, and 21-37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOON KWON whose telephone number is (571)272-6693. The examiner can normally be reached 7 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie J Atala can be reached on (571) 272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


JOON . KWON
Examiner
Art Unit 2486



/JOON KWON/Examiner, Art Unit 2486